DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-17 and 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,997,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the Instant Application are broader than independent claims of the U.S. Patent.  Also, claims 6, 18 and 20 of the Instant Application are rejected for being dependent upon rejected claims.  
Instant Application – 17-223,464
U.S. Patent No. 10,997,772 
Claim 1.
An apparatus to facilitate an update of shader data constants, comprising: 



generate a micro-code block including updated constants data during execution of the shader program and transmit the micro-code block to the shader program,



wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.  

An apparatus to facilitate an update of shader data constants, comprising: 



generate a micro-code block including updated constants data during execution of the shader program and transmit the micro-code block to the shader program, 

Claim 2. 
The apparatus of claim 1, 
wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.

Claim 1 (cont.)
wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.

Claim 2. 

wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.  


wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.

The apparatus of claim 2, wherein the micro-code block comprises the updated constants data encoded in one or more move instructions.  
Claim 3. 
The apparatus of claim 1, wherein the micro-code block comprises the updated constants data encoded in one or more move instructions.
Claim 4.
 The apparatus of claim 3, wherein the micro-code block further comprises a jump instruction to the shader program kernel.  
Claim 4. 
The apparatus of claim 3, wherein the micro-code block further comprises a jump instruction to the shader program kernel.
Claim 5. 
The apparatus of claim 4, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.  
Claim 5. 
The apparatus of claim 4, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.
Claim 7. 
The apparatus of claim 6, wherein the offset is calculated based on a base address of the kernel heap.  
Claim 6. 
The apparatus of claim 5, wherein the offset is calculated based on a base address of the kernel heap.

The apparatus of claim 1, wherein the micro-code block comprises an instruction set architecture (ISA) block.  
Claim 7. 
The apparatus of claim 1, wherein the micro-code block comprises an instruction set architecture (ISA) block.
Claim 9. 
A method to facilitate an update of shader data constants, comprising: 

detecting a change to one or more data constants in a shader program; 





generating a micro-code block including updated constants data during execution of the shader program, 



wherein the micro-code block is executed as a preamble to the shader program to 


and transmitting the micro-code block to the shader program.  

A method to facilitate an update of shader data constants, comprising: 

detecting a change to one or more data constants in a shader program, 

wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel; 

generating a micro-code block including updated constants data during execution of the shader program; 

Claim 9. 
The method of claim 8, 
wherein the micro-code block is executed as a preamble to the shader program to 

Claim 8 (cont.)
and transmitting the micro-code block to the shader program.

Claim 10. 
The method of claim 9, 
wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.  
From claim 8, 

wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel; 
Claim 11. 
The method of claim 10, wherein the micro-code block comprises the updated constants data encoded in one or more move instructions and a jump instruction to the shader program kernel.  
Claim 10. 
The method of claim 8, wherein the micro-code block comprises the updated constants data encoded in one or more move instructions and a jump instruction to the shader program kernel.
Claim 12.
 The method of claim 11, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.  
Claim 11. 
The method of claim 10, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.

The method of claim 12, wherein the offset is calculated based on a base address of the kernel heap.  
Claim 12. 
The method of claim 11, wherein the offset is calculated based on a base address of the kernel heap.
Claim 14. 
At least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: 

detect a change to one or more data constants in a shader program; 





generate a micro-code block including updated constants data during execution of the shader program, 






and transmit the micro-code block to the shader program.  

At least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to:  

detect a change to one or more data constants in a shader program, 

wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel; 

generate a micro-code block including updated constants data during execution of the shader program; 


wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.

Claim 13 (cont.) 
and transmit the micro-code block to the shader program.

Claim 15. 
The computer readable medium of claim 14, 
wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.  
From claim 13, 

wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel; 
Claim 16. 
The computer readable medium of claim 15, wherein the micro-code block comprises the updated constants data encoded in one or more move instructions 

The computer readable medium of claim 13, wherein the micro-code block comprises the updated constants data encoded in one or more move 

The computer readable medium of claim 16, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.  
Claim 16. 
The computer readable medium of claim 15, wherein the jump instruction is based on an offset of the shader program kernel within the kernel heap.
Claim 19. 
The computer readable medium of claim 18, wherein the offset is calculated based on a base address of the kernel heap.  
Claim 17. 
The computer readable medium of claim 16, wherein the offset is calculated based on a base address of the kernel heap.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter as follows:  Claim 15 recites, “At least one computer readable medium having instructions stored thereon…”  Although, the specification in [00189] discloses, “A machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs (Compact Disc-Read Only Memories), and magneto-optical disks, ROMs, RAMs, EPROMs (Erasable Programmable Read Only Memories), EEPROMs (Electrically Erasable Programmable Read Only Memories), magnetic or optical cards, flash memory, or other type of 
The broadest reasonable interpretation of a claim drawn to a computer readable medium or a storage medium, typically covers forms of non-transitory, tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory.  A transitory, propagating signal is not a process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter.  Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter the claim as a whole is non-statutory.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. U.S. Patent No. 7,852,345.
Re:  claims 1, 9 and 14, Brown teaches 
1. An apparatus to facilitate an update of shader data constants, comprising:  one or more processors to detect a change to one or more data constants in a shader program, generate a micro-code block including updated constants data during execution of the shader program and transmit the micro-code block to the shader program, (“Parameter buffer object 129 stores the constant data used by the different shader programs running on the processing units of graphics rendering pipeline 135… As shown, the execution of vertex, geometry, and fragment shader programs flows from left to right, and an in-band update occurs to a parameter buffer object 129 at time t0.  A vertex shader program 301 executes a first time using version 0 of a parameter buffer object 129… After the update to parameter buffer object 129, a second execution of vertex shader program 301 runs at a second time using version 1 of parameter buffer object 129… ”; Brown, col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1)
The parameter buffer object stores the constant data used by the shader programs.  A vertex shader program executes a first time using version 0 of a parameter buffer object.  An update, to the constant data (one or more data constants) stored in the parameter buffer object, is detected.  After the update, the vertex shader program executes a second time using version 1 of the parameter buffer object.  Thus, a micro-code block including the updated constants has been generated and transmitted to the 
wherein the micro-code block is executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program. (“Parameter buffer object 129 stores the constant data used by the different shader programs running on the processing units of graphics rendering pipeline 135… As shown, the execution of vertex, geometry, and fragment shader programs flows from left to right, and an in-band update occurs to a parameter buffer object 129 at time t0.  A vertex shader program 301 executes a first time using version 0 of a parameter buffer object 129… After the update to parameter buffer object 129, a second execution of vertex shader program 301 runs at a second time using version 1 of parameter buffer object 129… ”; Brown, col. 6, lines 15-17, col. 8, lines 50-60, Fig. 1)
After the constants data of the parameter buffer object are updated, the vertex shader program executes for a second time using the new version (version 1) of the constants data in the parameter buffer object.  This is considered to be the micro-code block being executed as a preamble to the shader program to incorporate the updated constants for execution of the shader program.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Brown et al. U.S. Patent No. 8,134,566 (hereinafter, Brown’566)
Re:  claim 8, Brown’566 teaches 
8. The apparatus of claim 1, wherein the micro-code block comprises an instruction set architecture (ISA) block. (“Unified ISA 200 includes shader program assembly instructions that are used to compose shader programs such as vertex shader program 215 and fragment shader program 220… the shader program assembly instructions in unified ISA 200 are used for vertex and fragment shader programs… Unified microcode assembler 240 converts the shader program assembly instructions in vertex shader program 215 and fragment shader program 220 into microcode for execution by vertex processing unit 255 and fragment processing unit 260, respectively.  GPU unified microcode assembler 240 is configured to operate in a runtime mode in order to output the shader microcode to the appropriate execution unit within graphics processor 250 as the shader microcode is generated.”; Brown‘566, col. 4, lines 50-55, col. 4, line 61-col. 5, line 1, Fig. 2A)
Fig. 2A illustrates that the shader program assembly instructions (ISA block) in the unified ISA 200 are used for vertex shader program 215 and fragment shader program 220.  The GPU unified microcode assembler 240 converts the shader program assembly instructions (from the vertex and fragment shader programs) into microcode for execution by the vertex processing unit 255 and the fragment processing unit 260.  This microcode includes the shader program assembly instructions (ISA block) from the unified ISA 200.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brown by adding the feature of wherein the micro-code block comprises an instruction set architecture (ISA) block, in order to allow shader programs of different types to use a common instruction set thereby providing easy access for new graphics hardware features and faster compile times for shader programs, as taught by Brown. (col. 4, lines 18-22)  

Allowable Subject Matter
Claims 2-7, 10-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
From claims 2, 10 and 15 – “wherein the shader program comprises a kernel heap including the micro-code block and a shader program kernel.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612